Citation Nr: 1447215	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's hypertension is not caused by or related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension secondary to service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained, as have opinions from the Veteran's private physicians regarding hypertension.  Also, the Veteran was provided a VA examination for his hypertension in May 2008.  The Board finds that this examination was adequate.  Along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims that his hypertension is caused by his service-connected diabetes mellitus.  At no point does the Veteran argue that his hypertension arose during service, and his service treatment records do not reflect any evidence of hypertension.  

VA treatment records indicate that the Veteran was first diagnosed with hypertension in September 2004.  Treatment records indicate ongoing treatment to control the Veteran's hypertension since that time, but at no time does a VA treatment provider opine on the etiology of the Veteran's hypertension.

The Veteran underwent a VA examination for hypertension in May 2008.  The examiner reviewed the Veteran's service and medical histories.  The Veteran reported his 2004 diagnosis and subsequent treatment with medication.  The Veteran denied side effects from hypertension, and stated that he is seen three times per year for follow-up treatment.  There were no signs or history of coronary artery disease or peripheral vascular disease.  Tests for renal dysfunction and renal insufficiency were negative.  The examiner diagnosed benign essential hypertension, and opined that it was not related to the Veteran's diabetes.  The examiner explained that the tests showing normal renal function indicated that the hypertension was not caused by the diabetes. 

The Board notes that in a July 2011 statement, the Veteran's representative argues that the May 2008 examination report is deficient because it was not signed by the examining nurse practitioner.  Because the report in the Veteran's file is signed both electronically and in ink by the examining nurse practitioner, the Board need not decide whether such an alleged deficiency would render the examination deficient.

Prior to the May 2008 examination, in October 2007 the Veteran underwent a VA examination related to an increased rating claim for his diabetes not currently before the Board.  The examiner noted the Veteran's hypertension, and similarly opined that it was not related to the Veteran's diabetes due to the lack of evidence of end-organ damage.

Two of the Veteran's private treatment providers have given short statements dated July 2008.  One stated that "[t]here is a possibility the hypertension is linked to the diabetes," and the other stated that the Veteran's two conditions are "closely related" and "the effects of diabetes on the blood vessels may elevate the blood pressure."

The Board observes that an opinion such as those given by the Veteran's private treatment providers, that an in-service injury "may" be related to a present day disability, or that there is "a possibility" of such a relation, would be legally insufficient to support a service connection claim.  The Veterans' Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Moreover, the Board finds the VA examiner's report more probative as to the relationship between the Veteran's hypertension and his diabetes.  The examiner offered a rationale for her opinion and its basis on the clinical tests performed at the time of examination.  Neither of the private opinions offered any rationale, but rather both were simply conclusory statements with imprecise assessments of possibility instead of probability.  Likewise, the VA examiner's report is more probative than any statements by the Veteran on his belief that his hypertension is caused by his diabetes, because unlike the examiner's expert opinion, the Veteran has not supported his belief with a rationale.

Based on the foregoing, the Board finds that the Veteran's hypertension is not caused by or related to his diabetes mellitus.  Accordingly, the claim for service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for hypertension secondary to service-connected diabetes mellitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


